DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 2 and 3, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the reduction is by reducing the expression of a yscB gene or disrupting a yscB gene, classified in C12N 15/09, for example.

II. Claim 4, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the YscB protein has protease activity and has at least 90% identity to SEQ ID NO: 43 or includes substitution, deletion, insertion and/or addition of 1 to 10 amino acid residues relative to SEQ ID NO: 43, classified in C12P 21/02, for example.
III. Claims 5-7, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein th Talaromyces cellulolyticus has been modified so that the activity of a CreA protein is reduced as compared with a non-modified Talaromyces cellulolyticus, classified in C12N 15/00, for example.

IV. Claim 8, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the Talaromyces cellulolyticus is derived from strain S6-25 (NITE BP-01685), classified in C12P 1/02, for example.

V. Claim 9, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the objected protein is collected, classified in C07K 1/14, for example.

VI. Claim 10, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the objected protein is accumulated in the culture medium by the culturing, classified in C12N 2500/74, for example.
VII. Claim 11, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the objective protein is expressed as a fused protein with a signal peptide that functions in Talaromyces cellulolyticus, classified in C07K 2319/02, for example.

VIII. Claims 13 and 14, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the protein is derived from human, including wherein the protein is human serum albumin, classified in C07K 14/765, for example.

IX. Claim 15, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the objective protein is an antibody-related molecule, classified in C07K 16/00, for example.

CLAIM 12 LINKS THE INVENTIONS OF GROUPS VIII AND IX

X. Claim 16, drawn to a method for producing an objective protein by culturing Talaromyces cellulolyticus wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus; including wherein the objective protein is a growth factor, classified in C12N 2330/50, for example.

CLAIM 1 LINKS THE INVENTIONS OF GROUPS I-X

Claim 12 link(s) inventions VIII and IX.  Claim 1 links inventions I-X The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and/or 12.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-X are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have a materially different design, function and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter, other than the subject matter contained in the linking claim(s) and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and,
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662